Citation Nr: 0516102	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  97-30 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a pulmonary disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia.  

In April 2001, the veteran, sitting at the RO, testified by 
videoconference before the undersigned Veterans Law Judge 
sitting in Washington, DC.

The Board remanded this issue in November 2003 for further 
development, and it has returned for appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board previously remanded this case in November 2003. It 
does not appear that a designated "B reader" radiologist, as 
requested, reviewed the chest radiographs.  A "B reader" 
radiologist is one certified by examination to read and grade 
asbestos films.  

Furthermore, according to the April 2004 VA examination 
report, the examiner requested that oblique x-rays and a high 
resolution computed tomographic (CT) scan of the chest be 
performed.  The examination report is unclear, but it appears 
that the veteran returned for tests in June 2004.  It is not 
clear when and if the oblique x-rays and high resolution CT 
scan were performed.  In any case, it is clear that a "B 
reader" did not review any requested results.  Therefore, in 
light of this ambiguity, the case must be remanded.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should contact the veteran and 
ask that he identify all sources of 
recent medical treatment received for a 
pulmonary disability since April 2004, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified. Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested. All 
records obtained should be added to the 
claims folder. The RO should obtain the 
following types of records: notes, 
discharge summaries, consultations, 
laboratory findings, procedures and 
biopsies. The RO should also obtain 
copies of any x-ray films of the 
veteran's lungs along with any 
tomographic reports of the chest.

If requests for any private or non-VA 
government treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim. 38 
C.F.R. § 3.159 (2004).

2. The RO should arrange for the veteran 
to have oblique x-rays and a high 
resolution CT scan of the chest be 
performed.  A designated "B reader" 
radiologist must then read these 
radiographs. A "B reader" radiologist is 
one certified by examination to read and 
grade asbestos films. All test results 
and findings should be included in the 
claims folder, along with a detailed 
analysis of those results and findings. A 
copy of the "B reader's" report must be 
included in the claims files. The claims 
folders and this Remand should be 
reviewed prior to any testing, and said 
review should be noted in the record.

3. The RO should then arrange for the 
veteran to be evaluated by an appropriate 
pulmonary specialist to determine the 
current nature and extent of any 
pulmonary disability that may be present. 
The specialist should review the "B 
reader's" findings and determine whether 
the veteran has benign pleural plaques, 
asbestos related pleural effusions, or 
mesothelioma, in addition to the clinical 
condition known as asbestosis. [This 
condition is an interstitial lung disease 
manifested by a reticular-nodular pattern 
on chest radiograph, restrictive 
pulmonary function tests, and dry rales 
noted on chest physical examination]. All 
indicated special studies should be 
accomplished, if not medically 
contraindicated, and the examiner should 
set forth reasoning underlying the final 
diagnoses. With regards to the pulmonary 
function test, the RO should request that 
the examiner interpret the data obtained 
from the evidence, including making a 
determination as to whether the veteran 
suffers from obstructive lung disease or 
restrictive lung disease or both.

The report of examination should contain 
a detailed account of all lung pathology 
found present. In the course of the 
examination the specialist should take a 
detailed history of the veteran and any 
lung disability from which he claims he 
has suffered therefrom. After examining 
the veteran and reviewing the claims 
folder, the examiner should express an 
opinion, based on the information 
provided, as to the correct pulmonary 
diagnoses.

If the veteran is found to have a 
pulmonary condition, the examiner should 
express an opinion as to its etiology, 
specifically, whether it is causally 
related to the veteran's military 
service. In discussing whether any found 
disability is related to the veteran's 
military service, the examiner should 
opine whether any found disability is 
related to asbestos exposure. If the 
examiner determines that the veteran does 
have a pulmonary disability but it is not 
related to asbestos exposure, and thus is 
contrary to an opinion proffered by a 
private physician, Dr. Hugh J. Mullin, in 
February 2001, the examiner should 
provide an opinion as to the cause of the 
lung disability. Thus, the examiner 
should comment on any previous 
inconsistent diagnosis. The claims folder 
and this Remand are to be made available 
to the examiner for review prior to the 
examination.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination reports. If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action. 38 C.F.R. § 4.2 
(2004) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes."). Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Thereafter, the RO should readjudicate the claim. The 
appellant is hereby notified that he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office. Kutscherousky v. West, 12 
Vet. App. 369 (1999). If the benefit sought on appeal remains 
denied, the appellant and the appellant's representative 
should be provided a supplemental statement of the case 
(SSOC). The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal. An appropriate 
period of time should be allowed for response. Thereafter, 
the case should be returned to the Board, if in order. The 
Board intimates no opinion as to the ultimate outcome of this 
case. The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal. Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination. See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M.W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


